Exhibit 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is dated as of January 31, 2015, by
and between XRpro Sciences, Inc., formerly known as Caldera Pharmaceuticals,
Inc., a Delaware corporation, with headquarters located at One Kendall Square,
Boston, Massachusetts 02139 (the “Company”) and
_____________________________________________________________ with a residence
located at ____________________________________________________________ (the
“Securityholder”).

 

WHEREAS:

 

A. The Company is currently offering for sale on a best efforts basis in a
private placement of up to 1,265,000 Units (each Unit consisting of four shares
of the Company’s common stock, par value $.001 per share (the “Common Stock”)
and a Warrant to purchase common stock in the Company at $1.75 per share) at a
price of $7.00 per Unit (the “Private Placement”) and has agreed to issue until
January 31, 2015, in addition to such 1,265,000 Units that will be offered in
the Private Placement, shares of Common Stock to certain current Securityholders
of the Company in exchange for the securities of the Company currently held by
or owed as dividends to such Securityholders. In addition the Company has also
offered to issue until January 31, 2015 to certain warrant holders ( including
the placement agent and its designees) a new warrant in exchange for certain
existing warrants (other than the advisory warrants exercisable for $.01), which
new warrants substantially similar to the existing warrant; however, the new
warrant terms will provide for a reduction in exercise price, the elimination of
the anti-dilution rights for new stock issuances at per share prices lower than
the exercise price, the addition of assignment rights for the warrant holders
and the addition of certain buy-in–rights for the warrants that previously did
not have buy-in rights in the event of the Company’s failure to timely deliver
the shares of Common Stock underlying the warrant.



 

B. The Securityholder owns ________ shares of Series B Preferred Stock of the
Company (the “Series B Preferred”) and desires to exchange all of the shares of
Series B Preferred owned by the Securityholder together with all accrued and
unpaid dividends thereon through the date of the exchange for _________ shares
of Common Stock of the Company (which number is derived by dividing (x) the sum
of the total cash paid by the Securityholder to the Company for the
Securityholder’s initial investment in the Series B Units (comprised of Series B
Preferred and a Warrant) plus the accrued and unpaid dividends on the Series B
Preferred (the “Series B Units”) by (y) $1.75;



 

C. The exchange of the Series B Preferred together with the accrued and unpaid
dividends for the Common Stock will be made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “Securities Act”).



 



 

 

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. EXCHANGE.

 

1.1 Exchange. Subject to the satisfaction or waiver of the conditions with
respect to the Closing set forth in Sections 5 and 6 below, at the Closing the
Securityholder and the Company shall, pursuant to Section 3(a)(9) of the
Securities Act, exchange _____ shares of Series B Preferred for _____ shares of
Common Stock (which number of shares of Series B Preferred is derived by
dividing (x) the sum of the total cash paid by the Securityholder to the Company
for the Securityholder’s initial investment in the Series B Preferred plus the
accrued and unpaid dividends on the Series B Preferred by (y) $1.75.



 

1.2 Closing. The closing of the exchange contemplated herein (the “Closing”)
shall occur at the offices of Gracin & Marlow, LLP. The date and time of the
Closing shall be 10:00 a.m., New York time, on the first Business Day on which
the conditions to the Closing set forth in Sections 5 and 6 below are satisfied
or waived (or such later date as is mutually agreed to by the Company and the
Securityholder) but in no event later than January 31, 2015.

 

1.3 Consideration. The Common Stock shall be issued to the Securityholder in
exchange for the Series B Preferred without the payment of any additional
consideration.



 

1.4 Delivery. In exchange for the shares of Series B Preferred, within five
business days of receipt by the Company from the Securityholder (or its
designee) of the stock certificates evidencing the shares of Series B Preferred
(or in the event or the lost, theft or destruction of the Series B Preferred
stock certificate, an affidavit with respect thereto in the form reasonably
acceptable to the Company), which shall be delivered at the Closing, the Company
shall deliver or cause to be delivered to the Securityholder the shares of
Common Stock issued in exchange for shares of Series B Preferred. As of the
Closing Date, the shares of Series B Preferred exchanged for Common Stock shall
be null and void and any and all rights arising thereunder shall be
extinguished, including all dividend rights.

 

2. COMPANY REPRESENTATIONS AND WARRANTIES.

 

The Company represents and warrants to the Securityholder that:

 

2.1 Reporting Company Status. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary other than those jurisdictions in which the failure to
so qualify would not have a material and adverse effect on the business,
operations, properties, prospects or condition (financial or otherwise) of the
Company. The Company has registered its Common Stock pursuant to Section 12 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

2.2 Authorized Shares. The Company has authorized the issuance of the shares of
Common Stock and, when issued the Common Stock will be duly and validly issued,
fully paid and non-assessable and will not subject the holder thereof to
personal liability by reason of being such holder.



 

2.3 Exchange Agreement. This Agreement and the transactions contemplated hereby
have been duly and validly authorized by the Company, this Agreement has been
duly executed and delivered by the Company and this Agreement, when executed and
delivered by the Company, will be, a valid and binding agreement of the Company
enforceable in accordance with its terms, subject as to enforceability to
general principles of equity and to bankruptcy, insolvency, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally.

 



2

 

 

2.4 Non-contravention. The execution and delivery of this Agreement by the
Company, the issuance of the Common Stock, and the consummation by the Company
of the other transactions contemplated by this Agreement do not and will not
conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under: (i) the certificate of
incorporation or by-laws of the Company; (ii) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or by which it or any of its properties or assets are bound; (iii) any existing
applicable law, rule, or regulation or any applicable decree, judgment; or
(iv)any order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company or any of its properties or assets, except such conflict, breach or
default which would not have a material adverse effect on the transactions
contemplated herein. The Company is not in violation of any material laws,
governmental orders, rules, regulations or ordinances to which its property,
real, personal, mixed, tangible or intangible, or its businesses related to such
properties, are subject.



 

2.5 Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market is required to be obtained by the Company for the issuance and exchange
of the Common Stock to the Securityholder as contemplated by this Agreement,
except such authorizations, approvals and consents that have been obtained.

 

2.6 SEC Documents, Financial Statements. The Company has filed on a timely basis
all reports, schedules, forms, statements and other documents required to be
filed by it with the Securities and Exchange Commission (“SEC”) pursuant to the
reporting requirements of the Exchange Act, including material filed pursuant to
Section 13(a) or 15(d) (the “SEC Documents”). As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
Securities Act or the Exchange Act as the case may be and the rules and
regulations of the SEC promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such SEC Documents, and none of the
SEC Documents contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Documents comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC or
other applicable rules and regulations with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements) and fairly present
in all material respects the financial position of the Company as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

3. SECURITYHOLDER REPRESENTATIONS AND WARRANTIES.

 

As a material inducement to the Company to enter into this Agreement and
consummate the Exchange, the Securityholder represents, warrants and covenants
with and to the Company as follows:

 

3.1 Authorization and Binding Obligation. The Securityholder has the requisite
legal capacity, power and authority to enter into, and perform under, this
Agreement and to acquire the Common Stock being issued to such Securityholder
hereunder. The execution, delivery and performance of this Agreement by such
Securityholder and the consummation by such Securityholder of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate, partnership or similar action on the part of such Securityholder and
no further consent or authorization is required. This Agreement has been duly
authorized, executed and delivered. This Agreement constitutes the legal, valid
and binding obligations of the Securityholder, enforceable against the
Securityholder in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities laws.





 



3

 

 

3.2 Beneficial Owner. With respect to the Series B Preferred: (i) the
Securityholder owns, good and marketable title to the Series B Preferred and the
right to receive dividends thereon, free and clear of any liens or encumbrances
and the Series B Preferred has been pledged to any third party; (ii) Neither the
shares of Series B Preferred held by the Securityholder nor the right to receive
dividends thereon is subject to any transfer restriction, other than the
restriction that they have not been registered under the Securities Act or
applicable state securities laws and, therefore, cannot be resold unless
registered under the Securities Act or applicable state securities laws or in a
transaction exempt from or not subject to the registration requirements of the
Securities Act or applicable state securities laws; (iii) the Securityholder has
not entered into any agreement or understanding with any person or entity to
dispose of any of the shares of Series B Preferred or the dividends to be issued
with respect to the Series B Preferred; and (iv) at the Closing, the
Securityholder will convey to the Company good and marketable title to the
Series B Preferred and the Common Stock dividends thereon, free and clear of any
security interests, liens, adverse claims, encumbrances, taxes or encumbrances.

 

3.3 Liens. There are no outstanding liens, claims, offset rights, or other
encumbrances relating to the Series B Preferred. To the knowledge of the
Securityholder, the exchange by the Securityholder and the consummation of the
transactions herein, does not by itself or with the passage of time violate or
infringe upon the rights of any third parties or result or could reasonably
result in any claims against the Securityholder or the Company.

 

3.4 Sale or Transfer. The Securityholder has not sold, assigned, conveyed,
transferred, mortgaged, hypothecated, pledged or encumbered or otherwise
permitted any lien to be incurred with respect to the Series B Preferred.

 

3.5 Proceedings. No proceedings relating to the Series B Preferred are pending
or, to the knowledge of the Securityholder, threatened before any court,
arbitrator or administrative or governmental body that would adversely affect
the Securityholder’s right and ability to surrender and exchange the Series B
Preferred.



 

3.6 Conveyance. The Securityholder has full legal and equitable title to the
Series B Preferred, free and clear of all liens, pledges or encumbrances of any
kind, nature or description, with full and unrestricted legal power, authority
and right to enter into this Agreement and to transfer and deliver such Series B
Preferred to the Company pursuant hereto, and upon delivery of the Series B
Preferred to the Company, the Company will be the owner of the Series B free and
clear of all liens, claims, pledges or encumbrances of any kind, nature or
description.

 

3.7 Action. The Securityholder has taken no action that would impair its ability
to transfer the Series B Preferred.

 

3.8 Interest. No person other than the Securityholder has any right or interest
in the Series B Preferred or the dividends accrued to the date of closing.

 



4

 

 

3.9 Tax Consequences. The Securityholder acknowledges that the exchange of the
Series B Preferred may involve tax consequences to the Securityholder and that
this Agreement does not contain tax advice. The Securityholder acknowledges that
it has not relied and will not rely upon the Company with respect to any tax
consequences related to the exchange of the Series B Preferred. The
Securityholder assumes full responsibility for all such consequences and for the
preparation and filing of any tax returns and elections which may or must be
filed in connection with the Series B Preferred.



 

3.10 Reliance on Exemptions. The Securityholder understands that the shares of
Common Stock being issued in the exchange are being issued in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws provided by Section 3(a)(9) and that the Company is
relying in part upon the truth and accuracy of, and the Securityholder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Securityholder set forth herein in order to determine
the availability of such exemptions and the eligibility of the Securityholder to
acquire the Common Stock.

 

3.11 No Governmental Review. The Securityholder understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Common Stock or
the fairness or suitability of the exchange with the Common Stock nor have such
authorities passed upon or endorsed the merits of the exchange of the Common
Stock.

 

3.12 No Conflicts. The execution, delivery and performance by the Securityholder
of this Agreement and the consummation by the Securityholder of the transactions
contemplated hereby will not (i) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the
Securityholder is a party or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Securityholder, except in the case of clause (i) or (ii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Securityholder to perform its obligations
hereunder.

 

3.13 No Public Sale or Distribution. The Securityholder is acquiring the Common
Stock for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in violation of
applicable securities laws, except pursuant to sales registered or exempted
under the Securities Act. The Securityholder does not presently have any
agreement or understanding, directly or indirectly, with any person to
distribute any of the shares of Common Stock for its own account or with a view
towards, or for resale in connection with, the public sale of securities in
violation of applicable securities laws.

 

3.14 Information. The Securityholder and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Common Stock
which have been requested by the Securityholder. The Securityholder and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. The Securityholder understands that its exchange of the Common Stock
involves a high degree of risk. The Securityholder has sought such accounting,
legal and tax advice as it has considered necessary to make an informed decision
with respect to its acquisition of the Common Stock. Without limiting the
generality of the foregoing, the Securityholder has also had the opportunity to
obtain and to review: (i) the Company’s Private Placement Memorandum dated as of
December 4, 2014, as amended by Supplement No. 1 with respect to the offering of
up to $8,855,000 Units, each Unit comprised of four shares of Common Stock and a
warrant exercisable for one share of common stock at an exercise price of $1.75,
(ii) the Company’s Quarterly Reports on Form 10-Q for the quarters ended March
31, 2014, June 30, 2014 and September 30, 2014, and (iii) the Company’s Annual
Report on Form 10-K for the year ended December 31, 2013.

 



5

 

 

3.15 Transfer or Resale. The Securityholder understands that: (i) the shares of
Common Stock have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder; (B) the
Securityholder shall have delivered to the Company (if requested by the Company)
an opinion of counsel to the Securityholder, in a form reasonably acceptable to
the Company, to the effect that the shares of Common Stock to be sold, assigned
or transferred may be sold, assigned or transferred pursuant to an exemption
from such registration; or (C) the Securityholder provides the Company with
reasonable assurance that the shares of Common Stock can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the Securities
Act (or a successor rule thereto) (collectively, “Rule 144”) and (ii) any sale
of the shares of Common Stock made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144.



 

4. COVENANTS.

 

4.1 Reasonable Best Efforts. The Company shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement. The Securityholder shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 5 of this Agreement.

 

5. CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

 

The obligations of the Company to the Securityholder hereunder are subject to
the satisfaction of each of the following conditions (except to the extent such
condition is expressly conditional to a specific closing, in which case such
condition shall only apply to such specific closing), provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Securityholder with prior
written notice thereof:

 

5.1 The Securityholder shall have duly executed this Agreement and delivered the
same to the Company and shall have delivered the certificates evidencing the
Series B Preferred (or, in the event of the loss, theft or destruction of the
Series B Preferred stock certificate, an affidavit with respect thereto in form
reasonably acceptable to the Company).





 

5.2 The representations and warranties of the Securityholder shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date), and the Securityholder shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Securityholder
at or prior to the Closing Date.

 

5.3 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

 

5.4 The Private Placement shall have been consummated.

 



6

 

 

6. CONDITIONS TO THE SECURITYHOLDER’S OBLIGATIONS HEREUNDER.

 

The obligations of the Securityholder hereunder are subject to the satisfaction
of each of the following conditions (except to the extent such condition is
expressly conditional to a specific closing, in which case such condition shall
only apply to such specific closing), provided that these conditions are for the
Securityholder’s sole benefit and may be waived by the Securityholder at any
time in its sole discretion by providing the Company with prior written notice
thereof:

 

6.1 The Company shall have duly executed and delivered this Agreement to the
Securityholder.

 

6.2 Each and every representation and warranty of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required to
be performed, satisfied or complied with by the Company at or prior to the
Closing Date.

 

6.3 The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the transactions contemplated by
this Agreement.

 

6.4 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

 

6.5 The Private Placement Closing Date shall have occurred.

 

7. MISCELLANEOUS.

 

7.1 Legends. The Securityholder acknowledges that the certificate(s)
representing the shares of Common Stock shall conspicuously set forth on the
face or back thereof a legend in substantially the following form:



 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE RULES AND REGULATIONS PROMULGATED THEREUNDER, OR
UNDER THE SECURITIES LAWS, RULES OR REGULATIONS OF ANY STATE; AND MAY NOT BE
PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, RULES OR REGULATIONS OR AN EXEMPTION THEREFROM DEEMED
ACCEPTABLE BY COUNSEL TO THE COMPANY.”

 

7.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.

 



7

 

 

7.3 Arbitration. Both parties shall resolve all disputes, controversies and
differences which may arise between the parties, out of or in relation to or in
connection with this Agreement, after discussion in good faith attempting to
reach an amicable solution. Provided that such disputes, controversies and
differences remain unsettled after discussion between the parties, both parties
agree that those unsettled matter(s) shall be finally settled by arbitration in
New York, New York in accordance with the latest Rules of the American
Arbitration Association. Such arbitration shall be conducted by three
arbitrators appointed as follows: each party will appoint one arbitrator and the
appointed arbitrators shall appoint a third arbitrator. If within 30 days after
confirmation of the last appointed arbitrator, such arbitrators have failed to
agree upon a chairman, then the chairman will be appointed by the American
Arbitration Association. The decision of the tribunal shall be final and may not
be appealed. The arbitral tribunal may, in its discretion award fees and costs
as part of its award. Judgment on the arbitral award may be entered by any court
of competent jurisdiction, including any court that has jurisdiction over either
party or any of their assets. At the request of any party, the arbitration
proceeding shall be conducted in the utmost secrecy subject to a requirement of
law to disclose. In such case, all documents, testimony and records shall be
received, heard and maintained by the arbitrators in secrecy, available for
inspection only by any party and by their attorneys and experts who shall agree,
in advance and in writing, to receive all such information in secrecy.

 

7.4 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 

7.5 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

7.6 Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 



8

 

 

7.7 Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Securityholder, the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein,
and this Agreement, contains the entire understanding of the parties with
respect to the matters covered herein and, except as specifically set forth
herein, neither the Company nor the Securityholder makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Securityholder, and any amendment to this Agreement made in
conformity with the provisions of this Section shall be binding upon the
Securityholder. No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.

 

7.8 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

XRpro Sciences, Inc.

One Kendall Square

Cambridge, Massachusetts 02139

Attention: Richard Cunningham

 


 

with a copy (for informational purposes only) to:

 

Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Floor

New York, New York 10174

Telephone: (212) 907-6457

Facsimile: (212) 208-4657

Attention: Leslie Marlow, Esq.

 

If to the Securityholder:

 

 

 

with a copy (for informational purposes only) to:

 

 

 

to its address and facsimile number set forth above, or to such other address
and/or facsimile number and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party five
days prior to the effectiveness of such change. Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication; (B) mechanically or electronically generated by the sender's
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission; or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.

 



9

 

 

7.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Series B Preferred. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Securityholder. The Securityholder may assign some or all of its
rights hereunder without the consent of the Company.

 

7.10 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.

 



10

 

 

IN WITNESS WHEREOF, the Securityholder and the Company have caused their
respective signature pages to this Agreement to be duly executed as of the date
first written above.

 



  COMPANY:       XRPRO SCIENCES, INC.         By:     Name: Richard Cunningham  
Title: President and Chief Executive Officer

 



  SECURITYHOLDER:           Print Name           Signature           Name and
Title of Signer           Name (if Joint)           Signature (if Joint)

 



 



 

 